DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "the one or more standoffs" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the inspection port" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 are rejected as a result of their dependency from claims 12 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0204653 to Matthews (“Matthews”) in view of U.S. Patent No. 5,224,799 to Parker (“Parker”). All reference numerals are with respect to Matthews unless otherwise noted.
Regarding claim 8, Matthews discloses a water drainage system comprising a length of drain pipe having a substantially horizontal top edge 24, an upper angled portion 29, a substantially vertical side edge (vertical right wall below 29), a lower angled portion 28 and a lower horizontal portion 20. Matthews does not disclose that the pipe is made of a plurality of lengths and a clip frictionally fitted at the ends of two respective lengths of drain pipe wherein the clip comprises a substantially horizontal top edge, an upper angled portion, a substantially vertical side edge, a lower angled portion and a lower horizontal portion.
Parker discloses a friction fit clip (Parker 21) to connect a plurality of lengths of drain pipe connected to one another via a frictionally fitted clip positioned at the ends of two (2) respective lengths of drain pipe (Parker 12) wherein the clip has the same cross-sectional shape as an inner cross-section of the drain pipe in order to fit snuggly within the inner cross-section of the drain pipe (Parker, col 4, ln 48-52). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matthews to have a plurality of lengths of drain pipe and a clip frictionally fitted to connect two pipes and shaped to have the same inner cross-section as adjacent drain pipes sections as taught by Parker to provide the predictable result of having a connector that can be expediently employed to snuggly connect two adjacent drain pipe section to be connected. Because the drain pipe of Matthews has a substantially horizontal top edge 24, an upper angled portion 29, a substantially vertical side edge (vertical right wall below 29), a lower angled portion 28 and a lower horizontal portion 20, having a clip with the same cross-section as the pipe as taught by Parker would necessarily result in Matthews having a clip with a substantially horizontal top edge, an upper angled portion, a substantially vertical side edge, a lower angled portion and a lower horizontal portion.
Regarding claim 10, Matthews in view of Parker disclose that the lengths of drain pipe comprise a channel (rectangular channel defined by 20, 24, 28, 29) and a vertical wall 15, wherein the vertical wall comprises one or more standoffs 17 extending horizontally from the vertical wall.
Regarding claim 12, Matthews in view of Parker disclose that one or more standoffs 17 in at least two (2) vertically displaced rows.
Regarding claim 13, Matthews in view of Parker disclose that one or more standoffs 17 are not continuous along a length of drain pipe.
Regarding claims 14-16, Matthews in view of Parker further discloses that the drain pipe is formed from extruded PVC (par 0024).The claim is a product by process claim and the drain pipe does not depend on the process of making it. The product-by-process limitation "extruded" would not be expected to impart distinctive structural characteristics to the drain pipe. Therefore, the claimed product is not a different and unobvious product from that of Matthews.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Parker as applied to claims 8 and 10 above, and further in view of U.S. Publication No. 2013/0014447 to Blank (“Blank”).
Regarding claims 17 and 18, Matthews in view of Parker does not disclose that the clip is glued to the lengths of adjacent drain pipe.
Blank discloses a drainage system wherein a clip (Blank 42) is glued to the lengths of adjacent drain pipe (Blank, par 0049) to further seal the drain pipe joint.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matthews to have the clip glued to the lengths of adjacent drain pipe as taught by Blank to provide the predictable result of creating a sealed joint between pipe sections.
	
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Parker as applied to claims 8 and 10 above, and further in view of U.S. Patent No. 4,490,067 to Dahowski (“Dahowski”).
Regarding claims 19 and 20, Matthews in view of Parker does not disclose that the lengths of drain pipe comprise an inspection port and wherein the inspection port comprises walls extending upwardly from the lengths of drain pipe.
Dahowski in Fig. 17 discloses a drainage system wherein lengths of drain pipe comprise an inspection port (Dahowski 91-93) and wherein the inspection port comprises walls (Dahowski; walls of 93 extending upwardly from 22) extending upwardly from the lengths of drain pipe to provide access within the drain. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matthews to have lengths of drain pipe comprise an inspection port and wherein the inspection port comprises walls extending upwardly from the lengths of drain pipe as taught by Dahowski to provide the predictable result of providing access within the drain sections. 
	









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,066,804. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the instant claims are recited in and is thus within the scope of the patented claims. 
Claims 5, 6, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,066,804 in view of Dahowski. The patented claims recite each element of the instant claims except for the lengths of drain pipe comprising an inspection port and wherein the inspection port comprises walls extending upwardly from the lengths of drain pipe. Dahowski in Fig. 17 discloses a drainage system wherein lengths of drain pipe comprise an inspection port (Dahowski 91-93) and wherein the inspection port comprises walls (Dahowski; walls of 93 extending upwardly from 22) extending upwardly from the lengths of drain pipe to provide access within the drain. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the patented claims to have lengths of drain pipe comprise an inspection port and wherein the inspection port comprises walls extending upwardly from the lengths of drain pipe as taught by Dahowski to provide the predictable result of providing access within the drain sections. 

Allowable Subject Matter
Claims 1-7 are allowable upon overcoming the double patenting rejection.
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, alone or in obvious combination absent impermissible hindsight,
discloses applicant's invention of a water drainage system comprising inter alia adjacent lengths
of drain pipes wherein a portion of a clip connecting the drain pipes is disposed within either of
the v-shaped notches formed on the drain pipe. The closest prior art to Blank discloses a clip
that surrounds the entire cross-section of the drain pipe. Moreover, the prior art to Fithian et al.
(US 7,507,054), while disclosing clips 66, 71, does not disclose the clips disposed in v-shaped
notches on the top or bottom edge of the drain pipe. Instead, Fithian discloses a different
manner of connection along vertical side walls of adjacent drain pipes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633